COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Haley and Senior Judge Coleman


BACOVA GUILD, LTD. AND
 LIBERTY MUTUAL FIRE INSURANCE COMPANY
                                                                MEMORANDUM OPINION*
v.     Record No. 0966-06-2                                         PER CURIAM
                                                                   AUGUST 15, 2006
ERNEST GORDON SHINAULT, SR.


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Roger L. Williams; John T. Cornett, Jr.; Williams & Lynch, on
                 brief), for appellants.

                 (Russell W. Updike; Nolan R. Nicely, Jr.; Wilson, Updike & Nicely,
                 on brief), for appellee.


       Bacova Guild and its insurer appeal a decision of the Workers’ Compensation

Commission awarding Ernest Gordon Shinault, Sr. temporary total disability benefits and finding

he proved (1) an injury by accident arising out of his employment on July 20, 2004 and (2)

causally related disability. We have reviewed the record and the commission’s opinion and hold

that this appeal is without merit. Accordingly, we affirm the commission’s award for the reasons

stated by the commission in its final opinion. See Shinault v. Bacova Guild, Ltd., VWC File

No. 219-87-57 (Mar. 14, 2006). We dispense with oral argument and summarily affirm because

the facts and legal contentions are adequately presented in the materials before the Court and

argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.